Citation Nr: 1531928	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  09-44 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus with numbness, to include as due to herbicide exposure.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1967.

This matter initially came before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied entitlement to service connection for diabetes mellitus with bilateral numbness of the upper and lower extremities.  

The Veteran testified before the undersigned at a May 2011 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the file.

In September 2011, March 2013, and January 2014, the Board remanded this matter for further development.


FINDING OF FACT

Diabetes mellitus with numbness did not have its clinical onset in service, was not exhibited within the first post service year, is not the result of herbicide exposure in service, and is not otherwise related to active duty.


CONCLUSION OF LAW

Diabetes mellitus with numbness was not incurred or aggravated in service and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113(b), 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(b), 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in August 2006, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for diabetes mellitus with numbness.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the August 2006 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's May 2011 hearing, the undersigned identified the issue on appeal and asked the Veteran about the history of his claimed disability and the details concerning his claimed exposure to herbicides in service.  Also, the Veteran provided testimony as the history of his claimed disability and the details of his claimed exposure to herbicides in service and he has submitted additional relevant evidence during the claim period.  Thus, he has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, all relevant service personnel records, his Social Security Administration (SSA) disability records, and all of the identified relevant post-service VA treatment records and private medical records.

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran has not been afforded a VA examination for his claimed diabetes mellitus with numbness and an opinion as to the etiology of the disability has not otherwise been obtained.  As discussed below, there is no competent evidence that the current diabetes mellitus with numbness may be related to a disease or injury in service.  The Veteran has not reported, and the evidence does not otherwise reflect, a continuity of symptomatology in the years since service, he has not provided any reports of diabetes with numbness in service or within a year of service, there is no credible evidence of any exposure to herbicides in service, and there is no other competent medical or lay evidence that the claimed disability may be related to service.  Thus, a VA examination or opinion is not necessary.  See McLendon, 20 Vet. App. at 83.

In its September 2011, March 2013, and January 2014 remands, the Board instructed the agency of original jurisdiction (AOJ) to, among other things, obtain the Veteran's SSA disability records; request that the Department of the Army or other appropriate agency provide any records pertinent to the 7th Infantry Division and Eighth Army Conference Basketball leagues from March 1966 to December 1967 and any TDY orders for the Veteran to report to any location in the Republic of Vietnam from March 1966 to December 1967; contact the U.S. Army and Joint Services Records Research Center (JSRRC) or other appropriate source and request that the morning reports associated with the Veteran's unit from December 1966 to February 1967 be searched for any evidence that the Veteran was present in Vietnam or that a 7th Infantry Division or Eighth Army Conference basketball tournament was held in Vietnam; contact the National Archives Modern Military Branch and request a unit history/annual supplement requirement for the 7th Administration Company, 7th Infantry Division dated in 1966; and request from the Eighth Army Historian any records pertinent to the 7th Infantry Division and Eighth Army Conference basketball teams in 1966 and 1967, including any references to basketball tournaments played in Vietnam.

All available SSA disability records have been obtained and associated with the file.  Also, the Department of the Army, the JSRRC, the National Archives, and the Eighth Army Historian were contacted on various dates and all appropriate efforts were undertaken to obtain the information requested by the Board concerning the Veteran's claimed exposure to herbicides in service while participating in a basketball tournament.  As explained in the decision below, these efforts have failed to yield any information verifying the Veteran's presence in Vietnam or his exposure to herbicides in service.

Therefore, with regard to the claim of service connection for diabetes mellitus with numbness, the AOJ substantially complied with all of the Board's pertinent September 2011, March 2013, and January 2014 remand instructions.  VA has no further duty to attempt to obtain any additional records, conduct any examinations, or obtain any opinions with respect to the claim of service connection for diabetes mellitus with numbness.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), including diabetes mellitus and organic diseases of the nervous system, is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  Id. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Additionally, certain chronic disabilities, such as diabetes mellitus and organic diseases of the nervous system, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).
Notwithstanding the foregoing presumptions, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, a July 2011 treatment record from E. Roper, M.D. includes a diagnosis of diabetes.  Thus, a current disability has been demonstrated.

The Veteran has contended on numerous occasions that he was exposed to herbicides in service while in Vietnam and in the vicinity of the DMZ in Korea.  Specifically, he claims that he participated in a basketball tournament in Vietnam in late 1966 or early 1967 and that he also played basketball games at the North Korea/South Korea border.  He is competent to report potential herbicide exposure in service.  However, his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337. 

As the Veteran's active service did not fall between April 1, 1968, and August 31, 1971, the presumption of exposure to herbicides in or near the Korean DMZ is inapplicable in this case.  With respect to the claimed herbicide exposure in Korea, VA has adopted specific procedures to determine on a factual basis whether a veteran was exposed to herbicides in locations other than the Republic of Vietnam during the Vietnam Era and other than in Korea at or near the DMZ between April 1, 1968 and August 31, 1967.  VA's Adjudication Procedure Manual Rewrite, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(0) (April 16, 2015), directs, in pertinent part, that a veteran is to be asked for the approximate dates, location, and nature of the alleged herbicide exposure.  If the veteran fails to furnish the requested information, the claim will be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id.

However, if the veteran furnishes the requested information within 30 days, the veteran's detailed description of exposure to herbicides is to be furnished to Compensation Service and a request is to be made for a review of the DOD's inventory of herbicide operations to determine whether herbicides were used as alleged by the veteran.  If Compensation Service is unable to confirm that herbicides were used as alleged and the veteran has provided sufficient information to permit a search by the JSRRC, a request is to be sent to the JSRRC for verification of exposure to herbicides.  Id.oweve  

The Court has consistently held that evidentiary development procedures provided in VA's Adjudication Procedure Manual are binding.  See Campbell v. Gober, 14 Vet. App. 142, 144 (2000) (holding that VA was obligated, as part of its duty to assist, to comply with the applicable M21-1 provisions concerning service-connected death claims and remanding for compliance with that provision and applicable regulations); Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).

Service personnel records reflect that the Veteran served in the U.S. Army during his period of active duty service from March 1966 to December 1967, that he served with the U.S. Army Pacific (USARPAC) from August 1966 to December 1967, that he served in Korea and played basketball during that period, and that his military occupational specialties during this period were a rifleman, a "per carr dvr", a gunner, a "mortor carr dvr", a squad leader, and a section leader.  The Veteran has also submitted documentation showing that he participated in basketball tournaments while in service and that he played in the championship game of the Eighth Army Basketball tournament in Yongsan (located in Seoul, South Korea).

In the August 2006 letter, the AOJ requested that the Veteran furnish information concerning when, where, and how he was exposed to herbicides in service.  He was informed that he could submit statements of persons who knew of his exposure and that any person who made such a statement should have provided as much description of the exposure as possible and included his or her name, service number, unit assignment, and dates of service.  

The Veteran did not specifically respond to the August 2006 letter and did not provide any further information concerning his claimed herbicide exposure in Korea other than the fact that he played basketball games at the North Korea/South Korea border.  As the Veteran did not provide any more detailed information about his claimed herbicide exposure in Korea, it was not necessary to contact Compensation Service or the JSRRC to attempt to verify herbicide exposure in Korea.  Nevertheless, as explained below, the AOJ has contacted various sources (including the JSRRC) to attempt to verify the Veteran's claimed herbicide exposure and formal findings have been made that sufficient information required to verify herbicide exposure does not exist.

In August 2006, the AOJ contacted the National Personnel Records Center (NPRC) and requested the dates of the Veteran's service in Vietnam and any documents showing that he was exposed to herbicides in service.  The NPRC responded that there was no evidence in the Veteran's file to substantiate any service in Vietnam and that there were no records of any exposure to herbicides.

The AOJ contacted the JSRRC in April 2009 using request code "O40" and asked for verification as to whether the Veteran played in an inter-service basketball tournament in Vietnam in November or December 1967 while assigned to the 7th Infantry Division/Bayonet basketball team.  The JSRRC responded that the Veteran's contention had not been researched because it was not a valid stressor to allow for research and that the search request was not valid for JSRRC purposes.  The JSRRC explained that the Veteran's personnel records documented his military occupational specialty and assignments and that such records were maintained at the NPRC.  As explained above, all relevant service personnel records have been obtained and they confirm that the Veteran did serve in Korea and played basketball during that time.  However, there is no evidence of any time spent in Vietnam or herbicide exposure in his service personnel records.

In July 2009, the AOJ contacted the NPRC and asked for morning reports of the 7th Infantry Division basketball team dated from November 1, 1967 to December 31, 1967 that contained any remarks regarding whether the Veteran played in a basketball tournament.  The NPRC responded that the Veteran's allegation had been investigated and that a search of the identified morning reports failed to identify any remarks concerning basketball.

The AOJ contacted the National Archives, Modern Military Branch (National Archives) by way of a February 2012 letter and explained that from March 1966 to December 1967 the Veteran was attached to the 7th Administration Company in order to participate in the 8th Army Conference Level Basketball League.  The AOJ requested any records pertinent to the 7th Infantry Division and Eighth Army Conference Basketball leagues from March 1966 to December 1967 (including information as to the locations of any basketball tournaments played by either the 7th Infantry Division or Eighth Army Conference League basketball teams during this period and any references to tournaments played in Vietnam).

The National Archives responded later in February 2012 that it had searched the records of the United States Army, Pacific (Record Group 550) and had located Annual Historical Supplements for the 7th Administration Company dated from 1966 to 1967.  Copies of these records were provided to the AOJ.  A review of the historical supplements for the 17th Infantry Regiment (and 7th Infantry Division) by the National Archives failed to identify any references to basketball tournaments.  The United States Army records documenting the period of the Vietnam War (1964-1973) which were among the National Archives' holdings primarily focused on units stationed in Vietnam.  There were a limited amount of records for units stationed in Korea.

In May 2012, the AOJ contacted the Veteran by telephone (see a May 2012 "Report of General Information" form (VA Form 21-0820)) and asked him to submit any additional evidence corroborating his claimed exposure to herbicides in service.  He subsequently submitted newspaper clippings and service personnel records documenting his participation in basketball while in service, but no such evidence verified his claimed exposure to herbicides or provided any additional information to assist in such verification.

The AOJ contacted the JSRRC in June 2012 and requested verification as to the Veteran's claim that he played in a basketball tournament in Vietnam while playing on the 7th Infantry Division basketball team and that he participated in the 8th Army Conference level basketball league from March 1966 to December 1967 while assigned to C Company, 2nd Battalion, 17th Infantry, 7th Infantry Division (and attached to the 7th Administration Company).  The dates identified with the request ranged from November 1966 to December 1967.

In September 2012, the JSRRC responded that it had reviewed the 1966 and 1967 unit histories submitted by the 7th Administration Company and the 7th Infantry Division.  The histories documented that the 7th Administration Company and the 2nd Battalion, 17th Infantry were both assigned to the 7th Infantry Division.  The 7th Administration Company and the 7th Infantry Division were located at Camp Casey, which was approximately 13 miles from the DMZ.  The 2nd Battalion, 17th Infantry was located at Camp Kaiser, which was located approximately 14 miles from the DMZ.  Personnel supported the Division level sports, with members active on both the championship football and basketball teams.  However, the unit histories did not document any specific duties performed by the unit members along the DMZ.  Furthermore, they did not document that members of the 7th Infantry Division basketball team participated in any tournament in Vietnam.  Moreover, although the 2nd Battalion, 17th Infantry was on the list of units identified by the DOD and VA as having operated in an area in or near the Korean DMZ, the Veteran's service did not fall within the required time frame of April 1, 1968 to August 31, 1971.

The Department of the Army was contacted by the AOJ in September and December 2012 and was asked to provide any records pertinent to the 7th Infantry Division and Eighth Army Conference basketball leagues from March 1966 to December 1967.  Specifically, the Army was asked to provide evidence of any basketball tournaments played by either the 7th Infantry Division or Eighth Army Conference League basketball teams during this period, any references to tournaments played in Vietnam, and any TDY orders for the Veteran to report to any location in Vietnam from March 1966 to December 1967.

A "Freedom of Information Act (FOIA) Request, No Record Certification" form (HQ EA Form 3130-E) dated in February 2013 and a March 2013 letter from the Department of the Army FOIA office reflects that it did not have custody of records of the type requested by VA and that if any such records did exist, they would be in the possession of the National Archives.  If the Veteran's trip to Vietnam had been reported, reports may have existed in the files of the Pacific Stars and Stripes, but the Army FOIA office did not have access to the Stars and Stripes database.  Alternatively, if the 7th Infantry Division had a newspaper, events of the type described by the Veteran may have been reported on in that venue, but materials such as divisional newspapers were regarded as ephemeral publications and were not collected for division historical reports.  However, they may have been saved by individual veterans.

A February 2013 letter from the National Archives indicates that it had received a request from VA earlier that month concerning records of basketball tournaments in Vietnam in 1966 and 1967.  The National Archives stated that the records of the United States Forces in Southeast Asia dated from 1950 to 1975 (Record Group 472) and the Records of the United States Army, Pacific (Record Group 550) had been searched, but that it had been unable to locate any records relating to basketball tournaments.  The National Archives suggested that the Eighth Army Historian be contacted.

The AOJ contacted the Eighth Army Historian in April, June, August, and September 2013 and requested a research of records for the purpose of verifying the Veteran's claimed participation in an Eighth Army basketball tournament in Vietnam sometime between December 1, 1966 and February 28, 1967.  The Eighth Army Historian responded in September 2013 that he thoroughly researched the archives and could find no documentation that would confirm or deny the Veteran's claim.

The AOJ again contacted the NPRC in October 2014 and requested copies of any morning reports of the Company A, 2nd Battalion, 7th Infantry Regiment, 7th Infantry Division dated from December 1966 through February 1967 which contained remarks regarding basketball tournaments.  The NPRC responded that morning reports contained status remarks on veterans assigned to a unit, but did not contain information as to unit activities.  The AOJ was directed to resubmit its request to special stressor codes O40, O41, and 042 as needed.  As explained above, a request was already sent to code O40 in April 2009 and a response was received that the Veteran's contention was not able to be researched because it was not a valid stressor and that the search request was not valid for JSRRC purposes.  

In December 2014, the National Archives was again contacted and asked to review the unit history/annual supplement requirements for Company A and C  of the 2nd Battalion, 17th Infantry, 7th Infantry Division covering the period from 1966 to 1967 for any reference to unit basketball personnel being deployed to Vietnam.  The National Archives responded that although it was able to locate a unit history of the identified unit covering 1967 among the records of the United States Army, Pacific (Record Group 550), there were no references to any basketball team or Vietnam.  Also, no records from 1966 were able to be located.

Moreover, the AOJ again contacted the JSRRC and requested that a search be conducted of morning reports and unit histories dated from December 1966 through February 1967 for any indication that the Veteran was in Vietnam or that the 7th Infantry Division or 8th Army Conference basketball tournament was held in Vietnam.  The JSRRC subsequently indicated that it had reviewed the 1966 and 1967 unit histories submitted by the 2nd Battalion, 17th Infantry and its higher headquarters (1st Brigade, 7th Infantry Division).  The histories documented that the 2nd Battalion, 17th Infantry was stationed at Camp Kaiser, which was located approximately 14 miles from the DMZ.  Personnel supported the division level sports with members active on both the championship football and basketball teams.  However, the unit histories did not document any specific duties performed by the unit members along the DMZ and did not document whether members of the unit basketball team participated in a tournament in Vietnam.

The JSRRC further explained that it had researched the 1966 and 1967 chronologies submitted by the 8th U.S. Army (the higher headquarters of the 7th Infantry Division) and that the records did not mention or document that members of the 2nd Battalion, 17th Infantry, 7th Infantry Division, or 8th U.S. Army basketball teams participated in a tournament in Vietnam in 1966 or 1967.  Morning reports, DA Form 1, are maintained at the NPRC and a morning report search could be requested in order to verify if the Veteran was sent to Vietnam.  Also, information concerning the Veteran's duty assignments should be documented in his personnel records.  Lastly, the 2nd Battalion, 17 Infantry was on the list of units identified by DOD and VA as having operated in an area in or near the Korean DMZ, but the Veteran's service did not fall within the required time frame.

The Veteran has been contacted on various occasions during the claim period and has been notified of the unavailability of records from the various entities that have been contacted to attempt to obtain records verifying his exposure to herbicides.  He has been notified of the efforts that have been undertaken to obtain such records and he has been asked to submit any copies of such records in his possession.  Although the Veteran has submitted records during the claim period, no such records have indicated that he was present in Vietnam or that he was otherwise exposed to herbicides in service.  Also, the JSRRC Coordinator made a formal finding in September 2013 that the Veteran's claimed exposure to herbicides could be not conceded.  Hence, the evidentiary development required to attempt the verify the Veteran's claimed herbicide exposure in service, as set forth in M21-1 MR, has been adequately completed. 

In light of the absence of any evidence of time spent in Vietnam or exposure to herbicides in the Veteran's service personnel records and the information received from the NPRC, the JSRRC, the National Archives, the Department of the Army, and the Eighth Army historian, the Board concludes that the Veteran's reports of herbicide exposure in Korea and Vietnam are not credible.  Considering the number of sources contacted and the records reviewed, the complete lack of evidence that the Veteran or members of his unit traveled to the Republic of Viet Nam during his period of service is significant.  The Board does not deny the fact that the Veteran participated in basketball tournaments in service and that he was stationed in Korea, but service connection for his current diabetes with numbness cannot be granted on a presumptive basis on account of herbicide exposure under 38 C.F.R. § 3.309(e) because the specific reports of herbicide exposure are not credible.

As for whether service connection for the Veteran's claimed diabetes mellitus with numbness is warranted on a direct basis, the Board initially notes that the Veteran reported on a December 1965 report of medical history form completed for purposes of entrance into service that he had experienced a past history of glycosuria (glucose in his urine).  Nevertheless, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).

Although the Veteran is certainly competent to report a history of a possible symptom of diabetes prior to service, a veteran's report of history, even when related by a medical professional, without an independent basis in the record, is insufficient to rebut the presumption of soundness.  Miller v. West, 11 Vet. App. 345 (1998).  There is no other evidence of any pre-existing diabetes and the Veteran's December 1965 entrance examination was normal other than for a visual defect, pes planus, and a scar.  The evidence is not clear and unmistakable that any diabetes pre-existed service and was not aggravated in service.  Hence, the Veteran is presumed sound at service entrance and such presumption has not been rebutted. 38 U.S.C.A. § 1111.
	
The Veteran has not reported, and the evidence does not otherwise reflect, a continuity of symptomatology in the years since service.  There is no evidence of any complaints of or treatment for diabetes or any associated neurologic disability in the Veteran's service treatment records and his December 1967 separation examination was normal.

If a chronic disease, such as diabetes mellitus and an organic disease of the nervous system, is shown in service and at any time thereafter, service connection will be conceded. 38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  In the present case, however, there is no evidence showing any diagnosed diabetes or organic disease of the nervous system in service and the Veteran has not claimed that such disabilities existed in service.  Hence, service connection cannot be granted on this basis here.

The objective evidence otherwise indicates that the Veteran's current diabetes with numbness did not manifest until many years after service.  The earliest post-service clinical evidence of possible diabetes are private treatment records from Mercy Hospital dated in September 2002 which include elevated blood glucose readings.  A November 2002 discharge summary from that facility includes a diagnosis of "new onset" type II diabetes mellitus.  Also, the Veteran reported on his July 2006 "Veteran's Application for Compensation and/or Pension" form (VA Form 21-526) that diabetes was discovered in August 2002.

There is no clinical or lay evidence of any earlier diabetes with numbness following service.  The absence of any clinical or lay evidence of diabetes mellitus with numbness for over three decades after the Veteran's separation from service in December 1967 weighs against a finding that his current diabetes mellitus with numbness was present in service or in the year or years immediately after service.

There is no other evidence of a relationship between the Veteran's current diabetes mellitus with numbness and service, and he has not alluded to the existence of any such evidence.  Also, as discussed above, the record fails to demonstrate any  evidence of a continuity of symptomatology.  Thus, the preponderance of the evidence is against a finding that the Veteran's current diabetes mellitus with numbness is related to service, manifested in service, or manifested within a year after his December 1967 separation from service. 

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not helpful in this case, and the claim of service connection for diabetes mellitus with numbness must be denied.  


ORDER

Entitlement to service connection for diabetes mellitus with numbness is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


